UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−x
IN RE:                                                                            Chapter: 13



Karen Jackson                                                                     Case No.: 16−23514−shl
                              Debtor(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−x
                   ORDER REGARDING THIS CHAPTER 13 CASE FUTURE
                                     PROCEEDINGS

            This case came on for hearing before the Court on August 4, 2021. Based on the pleadings on file and the
Court's directions at the hearing , the Debtor or, if the Debtor is represented by counsel, Debtor's counsel is hereby
ordered to do the following items checked below. The failure to timely comply with these obligations may result in
either the dismissal of the case or the imposition of sanctions, after notice and a hearing. A report explaining the
failure to comply must be filed if compliance does not occur.

           ___ 1. File a plan or an amended plan (if necessary) on the form approved by the Court ("Model Chapter
13 Plan") .

          ___ 2. Serve the plan or amended plan on all creditors more than 28 days, plus 3 additional days if service
is by mail, before confirmation hearing and file certificate of service as required by Bankruptcy Rule 2002(b) and
Local Bankruptcy Rules 3015−1(c) and 9078−1.

             ___ 3. File all missing schedules .

             ___ 4. Provide the Chapter 13 Trustee with copies of all documents (as identified by the Trustee at the
hearing) .

             ___ 5. Debtor to appear at the Section 341 meeting .

             _X_ 6. Adjourning Loss Mitigation Status Conference.

             ___ 7. File objections to claims and properly notice the objections for hearing .

          _X_ 8. File a written status report with the Court addressing the status of all open issues in this case and
provide chambers copy on or before September 1, 2021 .

             _X_ 9. Motion to Dismiss adjourned.

             ___ 10. Submit Loss Mitigation Order.

             ___ 11. Submit Order Terminating Loss Mitigation And Final Report.

         _X_ 12. Appear at an adjourned hearing September 8, 2021, at 02:00 PM, Register at
www.court−solutions.com, Dial: (646)760−4600 five mins before hrg, SHL Teleconference Line . Debtor's
appearance at the adjourned hearing is excused if current .

             ___ 13. Chapter 13 Plan is Approved.

         _X_ 14. On 08/04/2021 The Court Directed A Trial Be Held On 09/01/2021 And 09/09/2021 Regarding
The Motion Objecting To Proof Of Claim; The Status Conference Hearing Will Be Held On 08/18/2021; Submit A
Scheduling Order; The Remaining Case Will Be Held On 09/08/ .

IT IS SO ORDERED.


Dated: August 4, 2021                                /s/ Honorable Sean H. Lane
                                                     United States Bankruptcy Judge
